         Case 3:17-cr-00169-B Document 92 Filed 04/15/19        Page 1 of 4 PageID 1122


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                          _____________________________________

UNITED STATES OF AMERICA                             NO. 3:17-CR-00169-B

v.

SAID AZZAM MOHAMAD RAHIM

                                 GOVERNMENT WITNESS LIST

            The United States of America, by and through the United States Attorney for the

Northern District of Texas, files the Government’s Witness List in this case as follows:

    No.     Witness and Address Expert (E)        Probable               Summary
                                or                or
                                Records           Possible
                                Custodian
                                (R)
    1.      Special Agent                         Probable    SA Golomb will testify about
            Dwayne Golomb,                                    his investigation of Said Rahim
            FBI-Dallas                                        and about his interview of Said
                                                              Rahim at DFW Airport.
    2.      Lorenzo Vidino,             E         Probable    Mr. Vidino will testify about the
            Ph.D.,                                            history of ISIS and its use of
            Washington, D.C.                                  social media platforms to recruit
                                                              and obtain personnel and
                                                              support.
    3.      Special Agent                         Possible    SA Gober will testify about his
            Michael Gober,                                    post-Miranda interview of Said
            FBI-Dallas                                        Rahim.
    4.      Detective Jay Darst,                  Probable    Detective Darst will testify
            Dallas Police                                     about purchasing a Sony phone
            Department                                        from Said Rahim at Rahim’s
                                                              store.
    5.      Ayda Hussein,               E* 1      Probable    Ms. Hussein will testify about
            Linguist                                          voice identification of the

1
 E* denotes a witness with Expertise.
Government’s Witness List – Page 1
      Case 3:17-cr-00169-B Document 92 Filed 04/15/19     Page 2 of 4 PageID 1123


         FBI-Dallas                                     defendant and the translations
                                                        from Arabic to English.
 6.      Tenente Colonnello                Probable     Lt. Col. Corradetti will testify
         (Lt. Col.) Massimo                             about the Italian investigation of
         Corradetti; ROS-                               co-conspirator El Aoual and the
         Reparto Anticrimine                            evidence collected as part of
         di Torino.                                     that investigation.

         Turin, Italy
 7.      Marasciallo Maggiore              Probable     Mar. Maj. Napoletano will
         (Mar. Maj.) Cristiano                          testify about his investigation of
         Napoletano (ROS-                               El Aoual and the evidence
         Reparto                                        collected as part of that
         Antiterrorismo di                              investigation.
         Roma)
         Rome, Italy
 8.      Special Agent                     Possible     Special Agent Glick may testify
         Daniel Glick                                   about the investigation and
         Dept. of State                                 interviews of Said Rahim.
         Diplomatic Security
         Services
 9.      Bill Moore            R           Possible     Mr. will testify about how Zello
         Zello                                          operates and will authenticate
         Austin, Texas                                  its business records.
 10.     Jake Hauske                       Possible     Mr. Hauske may testify about
         Support Operations                             analysis he performed during
         Specialist                                     the investigation and social
         FBI-Dallas                                     media research he conducted.
 11.     Special Agent         E*          Possible     SA Fine may testify that audio
         Matthew Fine,                                  recordings were properly made
         FBI-Washington, D.C.                           and verified by using hash
                                                        values and operations of Zello
                                                        and its capabilities.
 12.     Special Agent Thomas E*           Possible     SA Carignan may testify about
         Carignan FBI-Dallas                            static and dynamic IP addresses.
 13.     Gwen Dove, CART      E            Probable     Ms. Dove will testify that the
         Examiner, FBI-Dallas                           phones both sold by and seized
                                                        from Rahim had been cleaned,
                                                        or the factory reset had been
                                                        performed on them. Ms. Dove
                                                        will also testify about the
                                                        extractions she did of Rahim’s
Government’s Witness List – Page 2
   Case 3:17-cr-00169-B Document 92 Filed 04/15/19     Page 3 of 4 PageID 1124


                                                     phones and 3 SIM cards in his
                                                     possession.
 14.    Michael Clark, U.S.              Possible    SA Clark will testify regarding
        Customs and Border                           Rahim’s international travel.
        Patrol, Dallas, Texas
 15.    Ofc. Barry Street, U.S.          Probable    Ofc. Street will testify to the
        Customs and Border                           search of Rahim’s luggage.
        Patrol
 16.    SA Nolan Blanchette,             Possible    SA Blanchette may testify to the
        United States                                existence or absence of visa
        Department of State                          records.
        Diplomatic Security
        Service- Dallas, Texas
 17.    SA Paul Amacker,                 Probable    SA Amacker will testify to his
        FBI-Dallas                                   surveillance of Rahim on March
                                                     4 and 5, 2017.
 18.    Alexey Gavrilov-             R   Probable    Mr. Gavrilov will testify
        Zello, Austin, Texas                         regarding how to operate the
                                                     Zello application and website
                                                     and Zello records.
 19.




                                           Respectfully submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY

                                           s/ Errin Martin
                                           ERRIN MARTIN
                                           Assistant United States Attorney
                                           Texas Bar No. 24032572
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242
                                           Telephone: 214.659.8600
                                           Email: Errin.Martin@usdoj.gov



Government’s Witness List – Page 3
   Case 3:17-cr-00169-B Document 92 Filed 04/15/19            Page 4 of 4 PageID 1125




                                     Certificate of Service

       I hereby certify that on April 15, 2019, I electronically filed the foregoing
document with the clerk of court for the U.S. District Court, Northern District of Texas,
using the electronic case filing system of the court. The electronic case filing system sent
a “Notice of Electronic Filing” to all attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                            s/ Errin Martin
                                            Assistant United States Attorney




Government’s Witness List – Page 4
